Citation Nr: 1633435	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis.

2.  Entitlement to an initial rating in excess of 20 percent for left carpal tunnel syndrome prior to January 6, 2016.  

3.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome prior to January 6, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1981 to June 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2006 and October 2009.

The September 2006 rating decision granted a 10 percent rating for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis effective June 18, 2009.  The complete procedural history related to this claim will be discussed in further detail below.

The October 2009 rating decision granted service connection for left and right carpal tunnel syndrome.  A 20 percent rating was assigned to the left hand and a 30 percent rating was assigned to the right hand, both effective June 18, 2009.  The ratings for each hand were increased to 50 percent (right) and 40 percent (left), effective January 6, 2016, in a February 2016 rating decision.  The Veteran has limited his appeal to the timeframe prior to January 6, 2016.  See February 2016 VA Form 21-4138; see also May 2016 hearing transcript.  The issues have been styled accordingly as listed on the title page.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5230 and does not have any incapacitating exacerbations involving his right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis.  

2.  The findings of the July 2009 EMG more nearly approximate the criteria for severe incomplete paralysis of the bilateral median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5230 (2015).

2.  The criteria for an initial rating of 40 percent, and not higher, have been met for left carpal tunnel syndrome prior to January 6, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for an initial rating of 50 percent, and not higher, have been met for right carpal tunnel syndrome prior to January 6, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8515 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in June 2009 regarding the claim for a rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis.

The Veteran's claims for initial increased ratings for the left and right carpal tunnel syndrome arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally established for residuals, fracture, fourth metacarpal, right hand, status post surgery with foreshortening of the fourth metacarpal; and for fracture, fourth metacarpal bone, left hand with foreshortening of the fourth metacarpal.  Both were assigned a noncompensable (zero percent) rating effective September 16, 1988, by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Given that the Veteran was in receipt of multiple noncompensable ratings for service-connected disabilities, he was assigned a 10 percent rating effective September 16, 1988, pursuant to 38 C.F.R. § 3.324.  See February 1989 rating decision.

The Veteran filed a claim for increased rating that was received on June 22, 2009.  He asserted that he was unable to perform activities that require basic mobility and strength; that his grip strength and range of motion had diminished significantly over the past eighteen months; that it was probable that the condition in his left hand had caused him to have severe pain in his left wrist; that he also had some disfigurement in his hands; and that additional tests were being conducted to determine whether he had carpal tunnel syndrome.  In a June 2009 VA Form 21-4138, the Veteran reported that simple tasks like writing causes pain; that extended hours at the keyboard causes pain and stiffness; and that his condition had gotten progressively worse over the years, but especially the last two years.  

In a June 2009 statement, the Veteran reported that he had had pain in both hands since the in-service injury.  He also indicated that in the fall of 2007, he began experiencing more intense pain in both hands as well as a darting type pain that seemed to generate from his wrists into his thumbs.  He reported that he was having this wrist and thumb pain mostly in his right hand, but his left wrist was also painful.  The Veteran also asserted that he had significant weakness in both hands and sometimes could not properly grip.  He indicated that this was uncontrollable and happened more often than he cared to admit.  The Veteran also reported that he was not capable of doing any laborious activities or things that require hand strength; that normal chores and projects had become impossible to do; that it was embarrassing when he could not hold out for the simplest chores; and that he had gotten to the point of paying a day laborer for routine everyday tasks.  

In a June 2009 statement, the Veteran's father reported that he knew his son and had witnessed his frustrations with the recurring problems with his hands.  He reported that their families live in the country and there is always work and chores to be done, to include building fences, repairing fences, clearing trees, and cutting firewood.  The Veteran's father reported that the Veteran simply could not do the normal day to day things that most take for granted and that if he were a tradesman, craft worker, or other type that depended on his hands to make a living, he would be 100 percent disabled.  The Veteran's father also noted that as the Veteran had gotten older, the problem had worsened and that he accepted it and attempts to work around it by hiring people to help with every day activities.  See statement from C.R.W.  

In the September 2006 rating decision that is the subject of this appeal, the RO granted a 10 percent rating for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5230 and 5010, effective June 18, 2009.  The RO explained that the disability had been evaluated bilaterally in order to grant an evaluation of 10 percent because had the Veteran's two fingers been rated independently, the two evaluations would have been continued at zero percent each.  The Board notes that this action effectively continued the rating previously assigned as the Veteran has been in receipt of a 10 percent disability rating for his hand disability since September 16, 1988.  

In his September 2009 notice of disagreement, the Veteran reported that EMG test was conclusive and indicated "moderately severe" carpal tunnel syndrome in both hands.  He also reported that his hands hurt him every day; that on many days, the pain is severe; that he could not perform normal tasks with his hands and they affected his ability to make a living and his overall quality of life; that perhaps a 10 percent rating would be appropriate if it were one hand, but that both his hands were affected; and that writing, typing, lifting, holding, and gripping were greatly limited due to this disability.  

In the October 2009 rating decision that is also the subject of this appeal, the RO granted service connection for left and right carpal tunnel syndrome and assigned ratings of 20 and 30 percent, respectively, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective June 18, 2009.  As noted in the Introduction, the ratings assigned for the left and right carpal tunnel syndrome were subsequently increased to 40 and 50 percent, respectively, effective January 6, 2016, but the Veteran has limited his appeal to the timeframe prior to that date.  See February 2016 VA Form 21-4138; see also May 2016 hearing transcript.  As such, the Board will only consider whether the Veteran is entitled to a rating in excess of 20 percent for left carpal tunnel syndrome between June 18, 2009, and January 6, 2016, and a rating in excess of 30 percent for right carpal tunnel syndrome between June 18, 2009, and January 6, 2016.  

In a June 2010 VA Form 9, the Veteran reported that he was right hand dominant and that he depends on his right hand for everything such that he thought the 10 percent evaluation was far too little.  In an October 2011 VA Form 9, the Veteran reported that the VA examination showed his bilateral carpal tunnel syndrome to be moderate to severe, but he was rated as if it were moderate.  He asserted that he should be rated as severe as that most correctly described his condition and that he should also be rated at a higher percentage for his right wrist since that was his dominant hand.  In a February 2016 VA Form 21-4138, the Veteran asserts that the 40 and 50 percent ratings assigned for left and right carpal tunnel syndrome should be effective prior to January 6, 2016.  

In pertinent part, the Veteran testified in May 2016 that since filing his claim for increased rating, he had had soreness and weakness in the hands and pain coming from the elbows into his arms.  He reported that he lived in the country and had chores to do and could not just partly hold out to get them done.  The Veteran indicated that he was unable to continue repetitive motion after 15-20 movements and that he was unable to do laboring or anything that requires any extensive grip.  He also indicated that after writing three to four sentences, the pain in his hands worsened to the point that he had to stop and then it would go away.  The Veteran also reported the occasional use of medication to decrease the pain.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.45, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

The rating criteria for limitation of motion of individual digits are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230 (2015).  The regulations provide that if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluation should be combined.  See preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 at Note (5).  Diagnostic Code 5230 provides that a noncompensable evaluation will be assigned for any limitation of motion of the ring or little finger.  This rating is for application regardless of the dominant hand.  

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve.  Ratings of 20 (minor) and 30 (major) percent are assigned for moderate incomplete paralysis of the median nerve; ratings of 40 (minor) and 50 (major) percent are assigned for severe incomplete paralysis of the median nerve; and ratings of 60 (minor) and 70 (major) percent are assigned for complete paralysis of the median nerve.  In this case, the Veteran's right hand is his major or dominant hand and his left hand is his minor or non-dominant hand.  See, e.g., June 2010 VA Form 9; VA examination reports.  

The medical evidence in this case consists of VA treatment records and several VA examination reports.  The Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran was seen at the VA emergency room in January 2009.  He reported pain in both hands off and on for 20 years, with a flare up of pain over the last six months.  The Veteran reported trouble holding objects and gripping.  On exam, there were no deforming changes in hands and grip was normal (5/5). Minimal Heberden's nodules were noted.  The Veteran had normal flexion and extension of the wrists and there was no synovitis.  The impression was degenerative joint disease of the hands.  

A subsequent January 2009 primary care note documents that the Veteran was seen with complaint of bilateral hand pain and weakness for several years, which had gotten worse over the last year with pain now going to the wrist areas.  There was no swelling.  Throbbing came and went and was worse with over-use and better with "time."  A history of breaking the bilateral fourth finger was noted.  Physical examination revealed decreased prominence of the proximal left fourth metacarpal bone and multiple hand scars, but no tenderness to palpation or edema.  The assessment was arthralgia and a bilateral hand x-ray was ordered.  

A February 2009 primary care note documents that the Veteran wanted to see an orthopedic doctor for pain in both hands.  A January 2009 x-ray of the bilateral hand was reviewed, which was compared with the previous examination dated September 5, 2001.  It showed unchanged shortening shaft and hypertrophic head of the fourth metacarpal bone of the right hand presumably secondary to posttraumatic changes.  There again was minimal osteoarthritis of the interphalangeal joints and mild subluxation of the bilateral metacarpal phalangeal joint.  

An April 2009 orthopedic consult documents that the Veteran was noted to be post injury both hands 1981 with deformity in the fourth metacarpal.  He complained of hand pain.  Phalen sign was negative and there was no indication for active care at that time, though it was noted the Veteran may benefit from further work-up with EMG.  

The Veteran underwent a VA hand, thumb and fingers examination in July 2009.  He reported that since his last exam, he had had increasing pain and cramping on fine motor tasks in the bilateral hands.  This was worse in the right hand.  He worked in real estate and had to complete fine motor tasks (writing, typing) daily.  He was finding this increasingly difficult due to cramping and swelling in the hands.  There were times when he lost grasp of an object and now tended to hold his coffee cup in his left hand more than his right.  He had been given braces by his primary care doctor and he used them daily.  Carpal tunnel testing and surgical release options had been discussed due to severity of pain.  There was moderate relief with the braces, especially on long drives, and daily pain medication was currently given.  Pain was at a level eight out of 10 after a day of normal employment tasks.  The Veteran reported some pain was constant.  He also reported swelling and tenderness, which were also relatively constant.  The condition had gotten progressively worse and current treatment included medication and braces for bilateral carpal tunnel syndrome.  The Veteran reported that he was right hand dominant.  He also reported an overall decrease in hand strength and a decrease in dexterity involving both hands.  Other symptoms involving his hands included pain, limited motion, swelling, deformity, weakness, and stiffness involving all fingers on both hands and both thumbs.  The Veteran also reported a history of flare-ups involving all fingers and both thumbs, specifically the proximal interphalangeal, distal interphalangeal, and metacarpophalangeal joints of both hands.  Precipitating factors included overuse and general use for an extended period of time without rest.  Alleviating factors included braces, pain medication, and rest.  Flare-ups reportedly occurred every one to two months and lasted three to seven days.  The severity was described as severe.  The Veteran's impression of the extent of additional limitation of motion or other functional impairment during flare-up was 75 percent, particularly in the right hand.  

Physical examination during the July 2009 VA examination revealed limitation of motion of both ring fingers with objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion with additional (or new) limitation of motion and incoordination noted to be the most important factor.  The examiner reported right metacarpophalangeal joint reduction and repair with missing "knuckle" with resulting functional impairment, to include incoordination, reduced grip and grasp, and subluxation of the metacarpophalangeal joint of the fifth digit secondary to reduction of the metacarpophalangeal of the 4th digit.  The examiner also noted joint reduction with loss of tissue and bone mass, left hand fourth and fifth digits.  There was no ankylosis.  The examiner also noted decreased strength for pushing, pulling and twisting, specifically incoordination on push testing, right thumb and index, and decreased grip and grasp, bilaterally.  There was also decreased dexterity for twisting, probing, writing, touching and expression, specifically bilateral incoordination and need for intentional directing of hand with slow response to paper pick-up testing, etc.  Writing induced cramping in the right hand.  Stiffness, bilaterally reduced fine motor dexterity.  Other significant physical findings included positive Phalen's and Tinel's testing, bilaterally.  The examiner included the January 2009 x-ray findings and reported that a July 2009 EMG/NCV of the bilateral upper extremity contained an impression of bilateral median nerve dysfunction; findings indicative of moderately severe bilateral carpal tunnel syndrome.  The Veteran reported that he was currently employed full time as a realtor.  The time lost from work was not noted to be a result of the service-connected bilateral hand disability.  

The July 2009 VA examiner provided diagnoses of right hand bony deformity with functional losses, moderate to marked; left hand loss of range of motion with degenerative traumatic arthritic changes secondary to injury as noted, moderate; and moderately severe carpal tunnel syndrome, bilaterally.  Significant effects on the Veteran's usual occupation were noted, to include decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and upper extremity pain.  There were effects on usual daily activities, to include mild effect on toileting; moderate effects on shopping, feeding, bathing and grooming; and severe effects on chores, recreation, traveling, and dressing.  Exercise and sports were prevented.  The examiner also noted that the Veteran's employment tasks were becoming very difficult due to the extent of typing and fine motor activity required in his job.  

The Veteran underwent a VA joints examination in October 2009, which was conducted by the same examiner who performed the July 2009 VA examination.  The problem being detailed was left hand joint abnormality with carpal tunnel syndrome.  The Veteran reported the in-service injury and indicated that since then, there had been progressive arthritic change in both hands in multiple bony complexes and in the fingers.  He also reported limitation in range of motion in both hands with reduced grip and grasp and poor joint function in both hands due to subluxation and weakness in the third and fourth metacarpophalangeal joints of the right hand and in the fourth subluxed metacarpophalangeal joint of the left hand.  Secondary to limitation in function and duties of his job, the Veteran had developed bilateral carpal tunnel syndrome and nerve losses in the bilateral hands with generalized weakness and reduced ability to grip, grasp, and had loss of sensation when his carpal tunnel got worse with numbness and "working of the hands" necessary to get "feeling back."  It was noted that recent EMG/NCV quantified these losses; that the condition had gotten progressively worse; and that current treatment included medication, bracing (for the carpal tunnel) and limitation of activity.  The response to treatment was reported by the Veteran to be fair.  The Veteran reported that he was right hand dominant.  Joint symptoms included deformity, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and pain on active and passive motion for both fourth metacarpophalangeal joints.  The Veteran reported daily or more often episodes of fixed subluxation; locking episodes several times a week; repeated effusions; and symptoms of inflammation to include warmth, swelling, and tenderness.  The condition affected motion of the joint and the Veteran also reported severe flare-ups occurring every three to four months and lasting three to seven days.  The Veteran's impression of the extent of the effects of flare-ups on limitation of motion or other functional impairment was 75 percent, with both hands needed for fine motor tasks during exacerbations.  There were no constitutional symptoms or incapacitating episodes of arthritis.  

Physical examination during the October 2009 VA examination revealed shortening of the head of the fourth metacarpal bone, right hand, and compression of the surrounding third and fifth metacarpophalangeal joints due to subluxation.  The fourth and third metacarpophalangeal joints of the right hand exhibited crepitus, deformity, edema, malalignment, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The examiner also reported bony remodeling with loss of bone at the fourth metacarpal head and hypertrophic remodeling of the joint with fixation and subluxation.  Overlap and mild subluxation in the third metacarpophalangeal joint was also noted.  The fourth metacarpophalangeal joint of the left hand exhibited malalignment, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The examiner also noted marked subluxation of the fourth metacarpophalangeal joint of the left hand with reduction in joint function.  Range of motion was the same as during the July 2009 VA examination.  

The October 2009 VA examiner diagnosed bony deformity of the right hand with bony loss in the metacarpal head, fourth digit; compression in surrounding metacarpophalangeal joints, third and fifth with loss of space as noted in prior study; traumatic arthritis in all metacarpophalangeal joints of the right hand, at least as likely as not due to prior compression injury and its sequelae, with painful movement and limited function; right hand pain on active and passive motion with stiffness and weakness as heretofore described; moderately severe carpal tunnel syndrome caused by overuse accommodation in hand motions vital to fine motor tasks secondary to bony deformity; and concurrent stiffness of joints and hand swelling with compression of median nerve and deficits in finger to palm and palm to wrist sensory function of the median nerve, bilaterally.  The October 2009 VA examiner also diagnosed bony deformity with loss of integrity and subluxation of the fourth metacarpophalangeal joint of the left hand.  The effects on the Veteran's usual occupation were significant.  These included slow hand responses and reduced sensory input, making computer work very difficult though the Veteran reported it was essential to his job and he "pushed through" as best he could; reduced grip and grasp causing two-handed fine motor attempts to often be necessary (for example, using keys and tools); and an increase in the Veteran's carpal tunnel syndrome as a result of driving, but it was necessary to his job.  There were also effects on activities of daily living as described in the July 2009 examination.  The October 2009 VA examiner noted that many activities of daily living were complicated by slow responses in movements of hand and some fine motor tasks were precluded due to inflexibility and pain.  The examiner also noted that the left hand was often used as an assist for the right hand, but there was independent pain, lack of grip and grasp strength and sensory loss in the left hand as well.  

It was the October 2009 VA examiner's opinion that the Veteran's bilateral carpal tunnel syndrome and severe pain, left wrist, was due to or a result of bony deformity of bilateral hands with traumatic arthritis of the bilateral hands and bilateral subluxation of the fourth metacarpophalangeal joints of both hands, secondary to injury of bilateral hands in in-service altercation and subsequent casting and surgical complications of stabilizations of the bilateral fractures.  The rationale was that reduction of the joint spaces within the hand causes compression of the median nerve as it traverses and serves the hand impeding sensory function necessary to feedback and movement initiation in the hand.  There was increased "load" on the hand causing greater effort to be needed to initiate movement in the hand.  Responses were slowed and additional overuse efforts increase compression and swelling in the already altered physical pathway of the median nerve.  There was definite correlation between the bilateral physical alterations in this Veteran's hands and the subsequent traumatic arthritic changes in the hands, which caused additional loss of space and compression of the median nerve complex.  The carpal tunnel syndrome in the hands was secondary to the bony alteration and was further complicated by the "extra necessary effort to move" phenomenon primary to deformity of the bones and joints of the hands.  

A December 2009 orthopedic consult documents that the Veteran reported a 20 year history of pain and numbness in both hands, left worse than right.  A positive Phalen sign was reported and it was noted that a private EMG had been positive for carpal tunnel syndrome.  It was also noted that the pain was worse at night with subjective numbness in the thumb, index, and middle fingers, and that the Veteran had failed eight weeks of treatment with anti-inflammatory medication, splinting, and occupational therapy.  

A June 2010 primary care nursing note documents that the Veteran reported sharp pains to his hands and wrists.  A May 2011 primary care nursing screening note includes subjective complaint of severe carpal tunnel syndrome in both hands.  

The Veteran underwent a Hand and Finger Conditions Disability Benefits Questionnaire (DBQ) in January 2016.  The diagnosis was bilateral hand osteoarthritis.  The Veteran reported the in-service history and indicated that he had developed bilateral carpal tunnel syndrome and had cramping in both hands.  He took Tramadol and Ibuprofen for pain.  The Veteran was noted to be right hand dominant.  He reported flare-ups, specifically more pain during cold weather.  The frequency was every few weeks in winter with severe pain.  The Veteran also reported functional loss or functional impairment in the form of pain in both hands; an inability to write without pain; pain while using the key board on a computer; and compromised dexterity (drops objects from his hands; has trouble picking up objects from ground).  Range of motion testing of both hands was noted to be abnormal or outside of normal range.  In pertinent part, the ring or fourth fingers had maximum extension to zero degrees in the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints; and maximum flexion to 80 degrees in the metacarpophalangeal and proximal interphalangeal joints and to 60 degrees in the distal interphalangeal joint.  The examiner noted that range of motion itself contributed to functional loss due to restricted and painful motion.  The examiner further noted that pain was noted on both flexion and extension.  There was evidence of pain with use of the hands and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  In that regard, the examiner specifically reported moderate pain at the interphalangeal and metacarpophalangeal joints of both hands, worse on motion.  The Veteran was able to perform repetitive use testing with at least three repetitions for both hands, and there was no additional functional loss or range of motion after three repetitions.  It was noted that the Veteran was not being examined immediately after repetitive use over time for either hand or during a flare-up, but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and with the Veteran's statements describing functional loss during flare-ups.  The examiner noted pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time, while also noting that the Veteran had no more loss on three repetitions and had more problems with grip during flare up and on prolonged use with difficulty to type or use a key board.  Additional factors contributing to the disability included weakened movement due to bilateral carpal tunnel syndrome.  Muscle strength testing revealed normal strength during bilateral grip.  There was no atrophy or ankylosis in either hand.  The examiner noted scars, but indicated that none were painful or unstable; had a total area equal to or greater than 39 square cm (6 square inches); or were located on the head, face or neck.  The scar was located on the right hand fourth and fifth metacarpal bone and measured three centimeters long and 0.1 centimeters wide.  The examiner noted that imaging studies of the hands showed bilateral degenerative or traumatic arthritis, which was documented in multiple joints of the same hand, including thumb and fingers.  The January 2009 x-ray was cited.  The examiner also noted that the disability impacted the Veteran's ability to perform any type of occupational task, specifically noting that the Veteran had painful and limited motion; difficulty with grip; and difficulty picking up objects from floor.  The examiner concluded by stating that the Veteran had developed bilateral traumatic arthritis of both hands and bilateral carpal tunnel syndrome with bony deformity, pain, and loss of range of motion both hands.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis.  Looking first to Diagnostic Code 5230, the highest rating provided is a noncompensable or zero percent rating.  As such, an increased rating is impossible under that diagnostic criterion.  

To warrant a rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis under Diagnostic Code 5010, the evidence would need to show occasional incapacitating exacerbations.  See 38 C.F.R. §§ 4.45; 4.71a, Diagnostic Codes 5003, 5010.  The evidence does not show, and the Veteran has not alleged, that he experiences such incapacitating exacerbations.  In fact, the October 2009 VA examiner specifically reported the absence of incapacitating episodes of arthritis.  As such, a rating in excess of 10 percent is not warranted under these diagnostic criteria.  

The Board has considered the remaining rating criteria pertaining to the fingers to determine whether an increased rating for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis is warranted under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It notes that Diagnostic Codes 5216 through 5223 require unfavorable or favorable ankylosis of multiple digits and Diagnostic Codes 5224 through 5227 require ankylosis of individual digits.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Given that the Veteran retains mobility of the joints in his fingers, these diagnostic codes are not for application in this case.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that the Veteran has consistently, competently and credibly reported pain throughout his appeal.  See Layno, 6 Vet. App. at 470.  The Board further acknowledges that the July 2009 VA examiner reported objective evidence of pain following repetitive motion with additional (or new) limitation of motion and incoordination noted to be the most important factor; right metacarpophalangeal joint reduction and repair with missing "knuckle" with resulting functional impairment, to include incoordination, reduced grip and grasp, and subluxation of the metacarpophalangeal joint of the fifth digit secondary to reduction of the metacarpophalangeal of the 4th digit; decreased strength for pushing, pulling and twisting, specifically incoordination on push testing, right thumb and index, and decreased grip and grasp, bilaterally; and decreased dexterity for twisting, probing, writing, touching and expression, specifically bilateral incoordination and need for intentional directing of hand with slow response to paper pick-up testing, etc.  The Board also acknowledges that the October 2009 VA examiner reported pain at rest, weakness, abnormal motion, and guarding of movement of the fourth and third metacarpophalangeal joints of the right hand and of the fourth metacarpophalangeal joint of the left hand.  The Board finds, however, that the functional impairment and effects of pain exhibited by the service-connected right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis have already been considered by the RO in the assignment of the current 10 percent disability.  In addition, during the January 2016 VA examination, the Veteran was able to perform repetitive use testing with at least three repetitions for both hands and there was no additional functional loss or range of motion after three repetitions.  The January 2016 VA examiner also noted that additional factors contributing to the disability included weakened movement due to the bilateral carpal tunnel syndrome.  These findings do not support the assignment of a rating in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The evidence of record does support the assignment of initial increased ratings for the left and right carpal tunnel syndrome prior to January 6, 2016.  The July 2009 VA examiner included findings of an EMG conducted that same month, which were indicative of moderately severe bilateral carpal tunnel syndrome.  The Board finds that the findings of the July 2009 EMG, when considered in light of the evidence as described above, more nearly approximate the criteria for severe incomplete paralysis of the bilateral median nerve than the currently assigned ratings for moderate incomplete paralysis of the median nerve.  As such, the Board finds that an initial rating of 40 percent is warranted prior to January 6, 2016, for the left carpal tunnel syndrome and an initial rating of 50 percent is warranted prior to January 6, 2016, for the right carpal tunnel syndrome under Diagnostic Code 8515.  Ratings in excess of these are not for application in this case as there is no indication either median nerve exhibits complete paralysis.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for any of his service-connected disabilities inadequate. 

The Veteran's service-connected right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis is evaluated using the Schedule of Ratings - Musculoskeletal System found at 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The Board finds that all of the Veteran's symptoms associated with the service-connected right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The diagnostic criteria utilized in evaluating the Veteran's disability specifically consider the arthritis and limitation of motion exhibited in this case.  

The Veteran's service-connected left and right carpal tunnel syndrome are evaluated using the Schedule of Ratings - Neurological Conditions and Convulsive Disorders found at 38 C.F.R. § 4.124a.  The Board finds that all of the Veteran's symptoms associated with the service-connected left and right carpal tunnel syndrome are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  The diagnostic criteria utilized in evaluating the Veteran's disability specifically consider the severity of the impairment to the median nerve exhibited in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of any of the disabilities discussed in this decision, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  

ORDER

A rating in excess of 10 percent for right hand bony deformity with functional losses with osteoarthritis and left hand loss of range of motion with degenerative traumatic arthritis is denied.  

An initial rating of 40 percent, and not higher, for left carpal tunnel syndrome is granted prior to January 6, 2016.  

An initial rating of 50 percent, and not higher, for right carpal tunnel syndrome is granted prior to January 6, 2016.  



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


